Exhibit 8.1 The following is a list of the Company's subsidiaries as of March 26, 2012: Name Vessel/Activity Organization Ownership percentage Star Bulk Management Inc. Management Co. Marshall Islands 100% Star Bulk S.A. Management Co. Liberia 100% Star Alpha LLC Star Alpha Marshall Islands 100% Star Beta LLC Star Beta Marshall Islands 100% Star Gamma LLC Star Gamma Marshall Islands 100% Star Delta LLC Star Delta Marshall Islands 100% Star Epsilon LLC Star Epsilon Marshall Islands 100% Star Zeta LLC Star Zeta Marshall Islands 100% Star Theta LLC Star Theta Marshall Islands 100% Star Kappa LLC Star Kappa Marshall Islands 100% Lamda LLC Star Sigma Marshall Islands 100% Star Omicron LLC Star Omicron Marshall Islands 100% Star Cosmo LLC Star Cosmo Marshall Islands 100% Star Ypsilon LLC Star Ypsilon Marshall Islands 100% Star Aurora LLC Star Aurora Marshall Islands 100% Star Borealis LLC Star Borealis Marshall Islands 100% Star Polaris LLC Star Polaris Marshall Islands 100% Star Big LLC Star Big Marshall Islands 100% Star Mega LLC Star Mega Marshall Islands 100%
